DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	It is noted the claims of 5/4/2020 contain 2 claim 10.  This must be corrected to make the claims compliant with 37 CFR 1.121 (c) (1).
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 101(in part), 102-105, 111, drawn to a method of detecting spatial distribution of a plurality of target molecules wherein in (a) the plurality of immobilized cDNA is formed by capturing a plurality of messenger ribonucleic acid (mRNA) from a biological sample onto the oligonucleotide hydrogel..
2, claim(s) 101 (in part), 106-109, 113-114, drawn to a method of detecting spatial distribution of a plurality of target molecules herein the barcode sequence comprises (i) a bottom adapter attached to the location of the member of the plurality of oligonucleotides, (ii) a lower zipcode attached to the bottom adapter; (iii) a separator sequence attached to the lower zipcode; (iv) an upper zipcode attached to the separator sequence; and (v) a top adapter attached to the upper zipcode..
Group 3, claim(s) 101 (in part),110( first) , drawn to a method of detecting spatial distribution of a plurality of target molecules wherein different barcode sequences attached to different distinct locations have a long-range minimum edit distance of 5.
Group 4, claim(s) 101 (in part), 110 (second), drawn to a method of detecting spatial distribution of a plurality of target molecules wherein the edit distance of barcode sequence of two neighboring distinct location is 1,
.Group 5, claim(s) 101 (in part), 115, drawn to a method of detecting spatial distribution of a plurality of target molecules wherein the spatial barcode array is a spatial oligonucleotide array hydrogel.
Group 6, claim(s) 116 (in part), 117 , drawn to a method for detecting spatial distribution of a plurality of target molecules within a biological sample wherein the plurality of the first binding partners are antibodies, aptamers, or synthetic antibody mimics..
Group 7, claim(s) 116 (in part), 118, drawn to a method for detecting spatial distribution of a plurality of target molecules within a biological sample wherein each of the plurality of the first binding partners comprises a identifier sequence encoding for the target molecule the first binding partner binds to or recognizes.
8, claim(s) 116 (in part), 119, drawn to a method for detecting spatial distribution of a plurality of target molecules within a biological sample further comprising: in (a) contacting the biological sample comprising a plurality of second target molecules with a plurality of second binding partners, wherein at least a fraction of the plurality of the second 5U.S. Application No. 16/614,677Attorney Docket No. 38558-718.832 Preliminary Amendment binding partners bind to or recognize at least a fraction of the plurality of the second target molecules to form a plurality of third tagged complexes; in (b) placing the plurality of the third tagged complexes on the spatial barcode array, thereby allowing the second binding partners in the plurality of the third tagged complexes to bind to or recognize at least a fraction of the plurality of oligonucleotides to form a plurality of fourth tagged complexes; (c) generating a plurality of second report molecules based on the plurality of the fourth tagged complexes; wherein each second report molecule encodes for the second binding partner and a selected barcode sequence in one of the plurality of the fourth tagged complexes; and (d) sequencing the plurality of the second report molecules and determining the location of the barcode sequence and the second binding partner for each second report molecule; thereby determining the spatial distribution of the plurality of the second target molecules within the biological sample..
Group 9, claim(s) 116 (in part), 120, drawn to a method for detecting spatial distribution of a plurality of target molecules within a biological sample wherein the barcode sequence comprises (i) a bottom adapter attached to the location of the member of the plurality of oligonucleotides, (ii) a lower zipcode attached to the bottom adapter; (iii) a separator sequence attached to the lower zipcode; (iv) an upper zipcode attached to the separator sequence; and (v) a top adapter attached to the upper zipcode..
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
IF applicant elects group 2, or if claim 108 is rejoined applicant must elect a species from claim 108.
If applicant elects group 6 or if claim 117 is rejoined applicant must elect a species from claim 117.
Searching one sequence will not inherently provide art on another sequence.  Further searching antibodies will not inherently provide art on aptamers, or synthetic antibody mimics and vice versa.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a barcode array, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Centrillion (WO2016168825), .  Centrillion discloses a method for detecting spatial distribution of a plurality of target molecules within a biological sample (methods are provided for profiling the spatial distribution of a wide variety of biological molecules; paragraph (0013]), comprising: providing a substrate (the surface comprises a polymer gel on a substrate; paragraph (0063]) comprising a plurality of distinct locations (the spatial barcode array may contain spatial barcodes wherein each feature or location on the array includes one distinct barcode sequence; paragraph (0032]), each of the plurality of distinct locations comprises two or more coordinates (the barcode sequence identifies an x and y coordinate for the plurality of biological molecules within the biological sample; paragraph (0004]); attaching a plurality of zipcodes to the plurality of distinct locations (the spatial barcode array may contain spatial barcodes wherein each feature or location on the array includes one distinct barcode sequence; paragraph (0032]); contacting a biological sample comprising a plurality of target molecules with the substrate (a tissue section or a transfer of biological molecules placed on or contacted on top of a spatial DNA barcode array; paragraph [0024]), thereby generating a plurality of report molecules (attaching the plurality of oligonucleotides to the plurality of biological molecules to generate a plurality of tagged biological molecules; paragraph [0003]), each report molecule comprising: a fragment of a first target molecule of the plurality of target molecules (hybridizing to a portion of the target nucleic acid molecules; paragraph [0027]), or a barcode indicating the presence of the first target 
using any known sequencing method; paragraph [0029]) and determining the coordinates of contact (the identification and spatial distribution of the original mRNA molecule can be interrogated utilizing at least a portion of the cDNA sequence and the spatial barcode attached thereto; paragraph [0029]), thereby determining the spatial distribution of the plurality of target molecules within the biological sample (methods c1rtl provi<.ltl<.l fur profiling the spatial distribution of a wide variety of biological molecules; paragraph [0013]).
	Thus the claims lack a special technical feature over the prior art and unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634